 392DECISIONS OF NATIONALLABOR RELATIONS BOARDDeblinManufacturing CorporationandLocal 28A,Metal Production and Novelty Workers' Union,International Brotherhood of Painters and AlliedTrades,AFL-CIO. Case 29-CA-3035January 15, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn July 25, 1973, Administrative Law Judge JoelA.Harmatz issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.iThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge it is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry WallProducts,Inc, 91 NLRB 544, enfd 188F 2d 362 (C.A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEJOELA. HARMATZ,AdministrativeLaw Judge:This casewas tried before me in Brooklyn,New York, on May 21,22,30,and June 5,1973.The chargewas filed onSeptember14,1972, and on November 30, 1972, theRegionalDirector for Region 29, issued a complaintthereon,alleging that Respondenthad violatedSection8(a)(5) of theAct since April 5, 1972, bynegotiating in badfaith and with no intention to enter into a final and bindingcollective-bargaining agreement,and thereafterby with-drawing recognition and refusing to bargain with theUnion.The Respondent filed an answer denying thecommission of the alleged unfair labor practice, andrequesting dismissal of the complaint in its entirety.Prior to the opening of this proceeding before me, theRespondent, on February 20, 1973, filed with the NationalLaborRelations Board inWashington, D.C., a motion forsummary judgment dismissing the complaintin itsentirety.In support of said motion, Respondent contended that theinstant complaint rested upon allegations which werepreviously determined or should have been discovered inanearlierunfair labor practice proceeding,Case29-CA-2717, involving the same parties, and that there-fore, the Board, under the precedent inJefferson ChemicalCompany, Inc.,200 NLRB No. 134,should issuea decisionand order dismissing the complaintin itsentirety or grantsuch further relief as may be appropriate.On November 30, 1972, the Board issued an ordertransferring proceeding to the Board and notice to showcause as to why the Respondent's motion should not begranted in whole or in part on thebasisofJeffersonChemical, Inc., supra.The General Counsel filed a responseurging that the cited decision is inapposite herein.On April 17, 1973, the Board issued an order denyingmotion for summary judgment and remanding proceedingtoRegional Director, ruling thatthe issueraised by themotion "may better be resolved in connection with ahearing conducted by an Administrative Law Judge. . .At the outset of the hearing, and on several occasions inthe course thereof, the Respondent renewed its motion todismiss,which was initially denied by me on the grounds,inter aha,that summary dismissal was foreclosed by theBoard's order of April 17, 1973. At the close of the hearingand in its brief, Respondentagain urged dismissal on thebasis ofJeffersonChemical Company, inc., supra.In theview I take of the case upon consideration of the entirerecord in the light of the pleadings,it isunnecessary toreach theJefferson Chemicalissue.However, in my analysisof the merits of thiscase, I will subsequently refer to thecited case and express my views as to its relevance to theinstant proceeding.Upon the entire record in this proceeding, including theposthearing briefs filed by the General Counsel andRespondent, and based upon my observation of thewitnessesand their demeanor while testifying, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentis a New Yorkcorporation with a principaloffice and place of business located inCounty of Kings,New York City, New York,where it is engaged in themanufacture,sale, and distribution of dies for aluminumextrusions and related products.During the year precedingissuance of the instant complaint,Respondent, in thecourse and conduct of said operations,sold productsvalued in excess of $100,000, of which(1) products valuedinexcessof $30,000 were shipped from said place ofbusiness to States other than that in which Respondent islocated,and (2) an additional $35,000 were sold to otherenterprises each of which annually produce goods valuedin excessof $50,000 which are shipped directly out of theState in which said enterprises are located.The complaintalleges,the answer admits,and I find that208 NLRB No. 24 DEBLIN MANUFACTURING CORPORATIONRespondent is, and at all times material herein has been,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.'II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,Respondent at the hearingconceded, and I find that Local 28A, MetalProductionand Novelty Workers' Union,InternationalBrotherhoodof Paintersand Allied Trades, AFL-CIO,isa labororganizationwithin themeaning ofthe Act.III.THE ISSUESDid Respondent lawfully withdraw recognition andrefuse to bargain on grounds that a decertification petitionhad been filed and the Union no longer represented amajority of the employees in the appropriate unit; or didsuch action constitute an unfair labor practice eitherbecause:(a)Preceded by collective-bargaining negotiations, inwhich Respondent acted in bad faith and with no intentionof entering a final and binding collective-bargainingagreement, or because(b) Such action occurred during the pendency of anearlierunremedied unfair labor practice based uponalleged promises of benefits and unlawful direct dealingwith employees.IV.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent and the Union have had a bargainingrelationship with respect to the former's production andmaintenance employees for some 15 years.2 Prior to theeventshere in issue, successive collective-bargainingagreements were negotiated and executed apparently in aspiritofamity and clearly without serious incident.However, the most recent of said contracts expired onOctober 31, 1971. Prior thereto in September 1971,Respondent was notified by the Union of the latter'sintention to reopen the agreement to negotiate changes andadditions. By letter dated September 24, 1971, the Unionoutlined its demands. Pursuant thereto, formal negotiatingmeetingswere held in 1971 on October 8 and 20,November 22, December 2 and 14; and in 1972, onJanuary 5, 20, 26, 27, and 30, February 24, March 1 and 28,and April 4. In the interim, a strike commenced on January20, 1972, and continued until April 12, 1972, when all thoseactivelyparticipating in the economic action againstRespondent voluntarily and under noncoercive conditionsapplied for and were granted reinstatement without changein their prestrike level of wages and working conditions.On April 18, 1972, an RD petition supported by all of thereinstated strikers was filed. At that time, the productionand maintenance unit consisted of five employees. Of thefive,threewere the participants in the strike againstRespondent, and it is apparent from the record that theremaining two were nonsupportors of the strike. Subse-iSiemonsMailing Service,122 NLRB 81, 852The unit is small, consisting of only 5-6 employees during timesmaterial tothis proceeding393quently, Respondent withdrew recognition and refused toengage in further negotiations with the Union on the statedground that the Union no longer represented a majority.Stripped of complexities, the basicissue in this case iswhether Respondent was precluded by virtue of its priorconduct, from asserting the Union's loss of majority or thedecertificationpetitionasadefense to its ultimatecurtailment of bargaining.B.The Negotiations and Related MattersOn September 24, 1971, the Union, pursuant to itsearlierrequests for negotiation, by letter, submitted a list ofchanges and amendments to the subsisting contract toEmanuel Helfand, Respondent's president. A variety ofbenefit increases were sought, but of prime significancehere is the Union's demand for increased welfare andpension contributions. Under the prior contract, Respon-dent was obligated to contribute 4 percent of its weeklypayroll to a jointly administered welfare fund,3 and anadditional 4 percent of the weekly payroll to a jointlyadministered pension fund. Parenthetically, I note thatthough the unit in question here was limited in scope to theemployees of Respondent, the pension and welfare fundsweremultiemployer programs.Yet, according to theUnion's practices, the terms of these trust funds were notnegotiated with the individual employer-participants, butwere embodied in a declaration of trust which eachemployer normally agreed to incorporate by reference intotheir individual collective-bargainingagreements.There-fore, in this regard, it was the Union's practice to limitnegotiations with the individual employers to the amountof contributions.With respect to such contributions, theUnion, in the instant negotiations, soughtan increase inthe percentage of payroll contributions on welfare to 11percent, or an increase of 7 percent, and on retirement, itdemanded a raise to 5 percent or an increase of 1 percent.This was coupled with a demand for a 50-cent hourlyincrease in wages in each of the 3 years of the proposedcontract, tripletimefor holidays, liberalized eligibilityrequirements, increased vacation benefits, and additionalsick leave and holidays.Pursuant to a telephone conversation between theUnion's business agent, Saul Lasher, and Helfand, ameeting was scheduled for October 8, 1971. That meetingwas attended by Lasher, Bill Honey, the union steward, fortheUnion, and Helfand for the Company. Helfandinformed Lasher that the Company had suffered losses for6months and that with the proposal submitted by theUnion, he would have to close down. At thetime, the wageprice freeze was in effect, and Helfand, after a discussionconcerning the freeze, made no proposal or counterofferon behalf of the Company, but indicated that he could notdo anything until the anticipated new wage guidelines wereannounced. Helfand did indicate that even if the Union'sdemands were within the guidelines, he could not accept3That fund existed forthe purposes of insuringemployeesin such areasas health, accident,hospitalization,medical costs,death, etc 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem and that unless the Union was reasonable with itsdemands, he would be forced to close down his opera-tions.4At some point in this meeting, the Union requestedto see the Company's books. Helfand responded byoffering the Union the opportunity to examine his books,an option the Union did not at any time pursue. Helfandalso provided Lasher accounting worksheets which con-tained Respondent's operating figures.5The parties again met on October 20, 1971, with the samepersons in attendance. At that time the guidelines still wereunavailable, and there was discussion of the wage freeze.The impending expiration of the contract was alsoconsidered.Helfand proposed that the terms and condi-tions set forth in the old contract be extended beyond theOctober 31 expiration date and the Union agreed.6 Therewas some discussion of the welfare-pension issue, but theparties agreed to wait for issuance of the new guidelinesand proceed from there.On November 15, 1971, the new 5.5 percent guidelineswere put into effect. The parties again met shortlythereafter onNovember 22, with no change in thoseattending. At this session the Union reduced its economicdemands, proposing a 1-year contract, with a 25-centhourly increase, rather than the 50 cents previously sought,while continuing to insist on an additional 7 percentcontribution to the welfare plan and 1 percent to pension.Helfand rejected this as too costly and the type of proposalthat still would require him to go out of business. Whenreferencewas made to the fact that the Union's newproposal exceeded the guidelines, Helfand indicated thathe would discuss a package that met the guidelines, but,beyond that, he would not join the Union in seekingspecial relief from the pay board.? Lasher indicated thatbecause of existing employment conditions, an ii.creasewithin the confines of the guidelines would be inadequate.Another meeting was held on December 2 with the sameindividuals in attendance. Helfand at that time offered a 3-year contract with increases of 15 cents per hour annually,provided that the level of pension and welfare contrib-utions remained. unchanged.8 The meeting apparentlyended when Lasher agreed to present the Company's offertothemembership. Subsequently, such presentationoccurred and the employees rejected the offer.On December 14, the partiesagain met,with LasheradvisingHelfand that his proposal had been rejected.Helfand indicated that with respect to welfare and pensioncontributions, he would be willing to consider the Union'sposition; i.e., the 7 percent and 1 percent increases, if hecould obtain relief for new employees. Helfand's positionin this regard was based upon the high turnover experi-enced among new hires pnor to their acquiring 6 monthsservice as well as the fact that certain welfare, and allpension benefits were not available to employees pnor tocompletion of 6 months employment. Lasher rejected this,asserting that the Union could not countenance any suchdiscrimination against new hires .9 The parties agreed todefer the next meeting until after the holidays.In the meantime, apparentlysometimeafter the Decem-ber 14session and in that same month,Helfand called ameeting of the employees. Helfand asked the employeeswhether they particularly wanted the welfare and pensionprograms as proposed by the Union. The employeesresponded affirmatively. Helfand indicated that he couldnot afford the Union's plan, and offered Blue Cross-BlueShield coverage in its stead.10 The employees were told thatif they accepted this plan, he could give them a higherincrease in wages and they would not need a union.ii The4The above is based upon a composite of the testimony of Lasher andHelfandHoney, though called as a witness by the General Counsel andRespondent was not examined as to the negotiations In most instances, Ishall not credit Lasher where his testimony is contradicted and, unless thesubject of specific findings herein, his testimony is rejected. Lasher did notimpress me as a reliable witness His testimony is replete with contradictionsand he persisted in passing off his own understanding or assessment ofevents and statements, as if they were matters of fact Though on directexamination, his testimony conveyed a remarkable capacity for recollection,thiswas quickly shown to be illusury when Lasher was confronted withstatements in his pretrial affidavits on cross-examination by Respondent'sattorney I am particularly suspicious of that portion of Lasher's testimonywhich imputes conduct to Respondent of a highly prejudicial nature for Iam convinced that, whether or not innocently based, he tended to color thefacts in order to support the charges herein5Although Lasher indicated that he did not understand the significanceof the figures on these worksheets, he sought no assistance and, whileconceding that accountantswereavailable to the Union,he made no effortto procure their aid in a test of the validity in the Company's claims ofeconomic distress and inability to pay6 1 discredit Lasher's testimony that Helfand agreed at this meeting, or atany other time, that any new agreement reached would be retroactive toOctober 31, 1971 There isno reference to an agreement on retroactivity inLasher's pretrial affidavit In addition, Lasher's testimony as to whether ornot Helfand ever used the term retroactive is replete with contradiction,unreliable, and unworthy of credence. However, I do believe, as Lasher atone point testified,thatLasher felt that retroactivity was implicitly aderivative of the agreement to extend the contract Although he at that timeindicated that automatic retroactivity had been the practice in pastnegotiations, from the record, I am not satisfied that the parties had everbeen confronted with a situation where they were unable to reachagreement prior to expiration of the existing contract I credit Helfand'sdenialthat he at any time agreed to retroactivityrApparently it was the view of the Unionthat becauseof the low wagebase ($2 61 average hourly ratewithout fringes)of Respondent's employees,an exception fromthe guidelinescould be obtained from thepayboard.8This offer was conditioned upon approval of the employees, with theunderstandingthatit could be withdrawn if rejectedAlthough Lasher initiallytestified that the annual increasesproposed byHelfandwere conditioneduponabandonmentof the welfareand pensionprograms,this failsto comport with his pretrialaffidavit and I find the offerto have been made as related above. I would note, however,that since theequitable financial support among all employer-participantsin the pensionand welfareplans is an essential element of the financialworkability of suchmultiemployer programs, it is not unlikely that Lasher regarded theproposedfreezing of Deblin's contributionsas tantamountto abandonment,and that Lasher's initialtestimonyon this matterwas a furtherexample ofhis tendency to testify as tohis interpretation of facts, in a mannersuggestingthat theseimpressions were the facts themselves.9Lasher testifiedthatHelfand also stated at this meeting thatsince theemployees would not accept his offer "..he might as well go out ofbusiness and the men can go outon strike" Thisstatement is at variancewith and far more prejudicialto Respondent than the versionLasher setforth in his pretrialaffidavit In addition Lasher's affidavit recites that hedid not believethat Helfand discussed going out of business at this meeting.In view of theconfusion generated by these variances,Iam unwilling tofind that Helfandmade any referenceto going out of business other than tostate that if theUnion was notreasonable in its demands, hewould beforced to close down.10One of the employees,Brathwaite,asked the cost of the union plan,and when Helfand indicated that itwas about 40 centsper hour,Brathwaitestatedthat ifthiswere offeredhim, he would accept Helfand'sproposaltiHelfand denied that he told theemployeesor suggested thatthey didnot need a unionAccordingto his version,he merely reminded them that DEBLIN MANUFACTURING CORPORATION395men rejected Helfand's proposal, stating their preferencefor the Union's plan. Subsequently literature relative to theBlue Cross-Blue Shield plan was put in the shop for themen to read.12At the next meeting, on January 5, 1972, Lasher, havinglearned of Helfand's meeting with employees, questionedhim as to why this was done, charging that this was notbargaining in good faith and that the Company was doingthings behind the Union's back. Helfand tried to slough itoff, stating he just wanted to feel out how the men feltabout Blue Cross-Blue Shield, and apparently there was nofurther sigmficant discussion of the matter. Helfand againmade the 5.5 annual wage increase proposal for a 3-yearperiod,which the Union rejected. The Company's pro-posed 6-month limitation on contributions to the welfareand pension plans was again discussed.The same individualsagain meton January 20, 1972.Nothing occurred at this meeting which could be regardedas injecting new life into the bargaining stance of theparties.Helfand indicated that he would adhere to hisprevious offer, and Lasher observed that that offer hadpreviously been rejected. According to Lasher he toldHelfand that this "was not bargaining to the point of givinga counter-offer to any offer we have had." Nonetheless,Lasher advised that he wouldcall a meetingin the shop tofind out whether the men had changed their minds.Following the meeting, that same day Lasher met withthe employees. The employees rejected the 5.5 percent, 3-year package offered by Helfand and elected to strike. Thestrike commenced at 12:00 noon on January 20, 1972.Apparently as a result of the strike and lack of significantprogress in negotiations, the state mediation service wascontacted by Lasher and became available to the parties.On January 26, a meeting was conducted in the mediationoffices in the presence of MichaelWolpart, a statemediator. Employee CharlieWalker, a committeeman,joined Honey and Lasher, and Helfand continued as thesole company representative. The meeting opened with a.briefing ofWolpart as to what had transpired in priornegotiations.There was discussion of certain languageproblems and agreements were reached on some noneco-nomic matters. The Union made a new proposal of a 3-year contract calling for successive raises of 15 cents thefirst year, and 20 cents on the second and third years, withthe only adjustment in the Union's pension and welfaretheyhad a Union and that it was up to themif theywanted a union I creditthe testimony of incumbent employeesHoney andBrathwaite and find,overHelfand's denial,that the statement was made as set forth in the abovetext I do not believe that the present employees would have misrepresentedHelfand's remarks in this regard,and note that their version fits the contextof the meeting in a manner more consistent with the probabilities than thatofHelfandFurthermore,in all other respects,the testimony of theseemployeeswas consistent with the balance of the record,and theyimpressed me, from their demeanor,as intent on baring the truth.i2As will be indicated in greaterdetailinfra,this incident was thesubjectof an unfair labor practice charge filed by the Unionon February 2, 1972, inCase29-CA-2717 Acomplaint based on that conduct was issued,but thenwas made the subject of a formal settlement stipulation The RegionalDirector,in the present proceeding has not set aside the settlementagreement,and there is no contention or allegation before me that thismeeting constitutes an unfair labor practice,presently subject to redressi3 1 do not regard this offerof I year's relief from the I-percent increaseinpension contributions as a significant departure from the Union'sposition on welfare and pension contributionsdemands being a deferral of the I-percent pension increaseto the second year.13 Helfand indicated that he wouldconsider the offer. At some point during this session, whenthemediator inquired as to the terms of the expiredcontract, theUnionmade reference to retroactivity.Helfand refused to agree that any new contract reachedwould be retroactive to October 31, 1971, the terminationdate of the recently expired contract. The meeting endedwith an agreement to again meet the next day at the plant.At the meeting the next day, Helfand rejected theUnion's proposal of the preceding day. He again statedthat he would consider agreement based upon the 5.5percent guidelines, but that he could not accept theUnion's demands and remain in business. Apparently,nothing else of consequence occurred at this meeting,14which broke up on a note of discord.On or about January 30, 1972, pursuant to a telephonerequest by Lasher, a negotiation session was held at unionheadquarters. Joining the union team of negotiators wasthe Union's president, a Mr. Weisler. Prior to the meeting,the Union received a letter over Helfand's signature, datedJanuary 28, 1972, stating:Pleasebe adviseditisour present intention toterminate operationsas of March 10, 1972.Lasher,referring to this letter,proceeded to attackHelfand,asking "what kind of bargaining was this,to sendus a letter,when we are sitting down to try to resolve theissues,and get the men back to work."15Helfand said thatthe letter was self-explanatory.At this point the discussionturned to bunging Weisler up to date on the bargaining tothat point.Weisler told Helfand that Deblin would acceptthe 11-percent and 5-percent union proposals on welfareand pension.At that point,Helfand walked out of themeeting.16Shortly after this meeting andon February 2, 1972, theUnion filed unfair labor practice charges in Case29-CA-2717, alleging violations of Section 8(a)(1), (3), and(5) of the Act,specifically stating:Since on or about October 20, 1971, the above-named Employer, by its officers, agents and representa-tives, has failed and refused to bargain in good faithconcerning the terms and provisions of a collectivebargaining contract, with the undersigned labor organi-li t discreditLasher's testimonythat Helfand at this meeting indicatedthat hewas "withdrawing" any retroactivity. I have previouslyfound thatHelfand at no time agreedto retroactivityFor the reasons expressed in thatconnection,and notingthat Lasher's pretrialstatement imputesto Helfandlanguage in the nature of a refusal to agree,rather than the withdrawal of anexisting agreement,Ido not credit Lasher's testimony in this regard15According to Helfanditwas Weisler who questioned him concerningthis letterBecause I deem it insignificantas to whoraised the matter, Iaccept Lasher's testimony that he madethe abovestatement.'"Except as indicatedabove,this is based upon the creditedtestimonyof Helfand.I found him tobe basicallya more reliable witness than LasherIspecifically discredit Lasher's testimony that Helfand stated that he wouldgo out of business if the Union refused to settle on Helfand's terms. Hereagain,Lasher's testimony departs from his pretrial affidavit which indicatesthatWeislerhad characterized the close down statement and had accusedHelfand of making such a threat.Though Lasher,from the witness stand,imputes the threat to Helfand.the affidavit fails to aver that Helfandexpressed any threat based upon sucha contingency For this,and otherreasons heretofore expressed, I discredit Lasher in this regard. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDzation,which is the recognized collective bargainingrepresentative of its factory employees.-On or about January 20, 1972, the said EmployerdischargedWinston Brathwaite because of his activi-ties on behalf of the undersigned union.Thereafter, the Company retained an attorney, a Mr.Gerald Wendel, who after several telephone conversationswith Lasher arranged a meeting for February 24, 1972.That meeting was attended by Honey, Walker, and Lasher,for the Union, and Helfand, for the Company. At theoutset,Helfand advised that the lawyer would not bepresent, but that he was there to listen to any proposalsthat the Union would offer. The meeting was broken up byLasher, who informed Helfand that "Since the attorney isnot there, there is no use of meeting and if the company isthere to listen, we have nothing to discuss." However, ameeting was set up for March 1.The same group attended the March 1 meeting. Wendel,was not available to meet on that day, and again did notshow up, though the purpose of the meeting, from theUnion's point of view, was to have him present. The Unionchanged its last proposal, now offering a 2-year contractwith a 35-cent hourly wage increase, with an II percentcontribution to the welfare fund the first year, and a 25-cent increase in hourly wages the second year, with an IIpercent contribution to the welfare fund and a 5 percentcontribution to the pension fund (apparently the 1 percentincrease in pension contribution was deferred to thesecond year.).This represented an increase over thepackage previously put on the bargaining table by theUnion. When asked by Helfand as to why the Union hadupped the ante, Lasher referred to the continuing inflationand stated that the men needed that amount. TheCompany rejected this, and reiterated its 5.5 percentproposal. Lasher indicated that the men would talk thisover and let Helfand know 17Subsequently a meeting was set for March 27, 1972. AMr. Altman, general representative of the InternationalUnion, and described as a "troubleshooter," was present,as were Helfand, Wendel, Walker, Honey, and Lasher. Themeeting opened with a briefing of Altman as to what hadtranspired in negotiations to that date. Helfand informedAltman that he wanted an open shop and was joined byWendel in explaining to Altman why Deblin could notafford the increase in welfare and pension contributions.Helfand credibly testified that Altman indicated that hewould not go along with an open shop nor would hetolerateany deviation from the pension and welfaredemands. Lasher pointed to the fact that it was about timefor a settlement. Discussion shifted to a possible basis foraccommodating the divergent positions of the parties onwelfare and pension. In this connection, it was discoveredthat, for reasons not material here, certain strikers, in thepast, had received payments, called bonuses, which, withthe assent of the Union, had not been subject to welfareand pension contributions. Lasher credibly testified thatAltman suggested if the percentages were applied to thesebonuses, perhaps the Union could reduce the percentageincrease it had been seeking 18 Helfand credibly testifiedthat as he and Altman were leaving at the close of themeeting,Altman suggested to him that the Companypropose a lump sum settlement and allow the Union toapplyitasthey wished.19 Helfand told Altman he wouldthink it over.20The same individuals, except for Walker, again met withAltman in attendance on April 4. At this time, Helfand, inresponse to Altman's request, inquired as to what theUnion would do with a 25-cent lump sum offer. The unionrepresentatives began to figure how this sum could beallocated to wages, welfare, and pension. They took thewelfare and pension contributions off of the top, andHelfand stated that too little was left to employees forwages and he wouldnot entera contract on that basis.There was also some discussion of the matter of bonuses,but no proposal was made as a result ofthis.2117 1 discreditUsher's testimony that Helfand stated that he would ratherhave an open shop and would not sign a contract with the Union HereagainUsher's pretrial affidavit fails to substantiate his testimony But inaddition, I deem it highly unlikely that Helfand would have made suchextreme statements considering the balance of his conduct,and the fact thatthey allegedly were made during the pendency of Case 29-CA-2717, andwhile Helfand was under the advice of an attorney18Helfand does not specifically contradict Lasher in this regardAlthough he denies that the Union reduced its welfare demand from I I to 9percent at this meeting,and hence implicitly denies that the bonusdiscussion produced a liberalized demand by the Union, this falls short of adenial that the bonus issue was raised. Wendel merely testified that he didnot recall a reference to the bonuses during this meeting I credit Lasherbecause, considering the past practice whereby the Union agreed to exceptthebonuses from fringe contributions,and the irregularities suggestedthereby, I think it improbable that Lasher would testify as to this matter if ithad not actually been raised19Helfand appears to have been contradicted by Wendel on thereference to a lump sum proposal However, this is not necessarily the caseFor, the record does not indicate that either Wendel or Lasher, whosetestimonymakes no reference to the lump sum proposal, were withinearshot of this exchange between Helfand and Altman I would also notethat such a request is entirely consistent with Weisler's position at the lateJanuary meetingwhere, according to the credited testimony of Honey,Weisler stated that he did not care what the parties settled for as long as theUnion's pension and welfare demands were met I note that the onlywitnessesexamined as to this meeting were Helfand, Lasher, and WendelAltman did not appear20 1 do not credit Usher's testimony that Helfand stated at this meetingthat he would rather go out of business than sign a contract,that theCompany didnot want a contract,and that theCompany didnot want todiscuss anything Here again,despite the gravity of these alleged statements,Usher's pretrial affidavit fails to mention them.Furthermore,for reasonsheretofore stated,and because I deem it highly improbable that Helfandwould have made such statements in the presence of his attorney,during thependency of the surface bargaining charge in Case29-CA-2717, I do notbelieveLasher I also note that Usher's testimony as to these statementsseems completely out of line with Usher's further testimony to the effectthathewas encouraged by the movement and direction that thenegotiations appeared to be assuming at this meeting I credit Helfand'sdenial of the statements Lasher imputes to him21 1 discredit Usher's testimony that at this meeting the Union offered toreduce its welfare demand from II percent to 9 percent if applied to thebonuses I am unwilling to accept Usher's uncorroborated testimony onthismatter The Union's position throughout negotiations,that is, prior tothe April 18, 1972, filing of the decertification petition was that it would notdiscriminate with respect to its demands concerning pension and welfare Itis also a fact that the financial basis of these multiemployer benefit plans,requires an equitable allocation of costs among participating employersWith this in mind, I note that the net contribution at 9 percent applied tothe bonuses, would give the Union a return equalling the I I percent sought,without application to bonusesHowever,this parity would be achievedonly as to three unit employees who were the only recipients (Honey,Walker, and Brathwaite)of such bonuses Thus, if this reduction in the DEBLIN MANUFACTURING CORPORATION397At the conclusion of this meeting, nothing was open onthe table which could have moved the parties from theirentrenched positions. I credit Wendel's testimony that thenext contact made by the Union was by telephone some8-10 days after the above meeting. Prior thereto, and onApril12,1972,allemployees,who could then beconsidered as participants in the economic action againstDeblin, abandoned the strike, applied for reinstatement,and were given their jobs back on the same terms as ineffect before the walkout. This termination of the strike, Ifind, was the cause of Lasher's above telephone conversa-tion with Wendel in which Lasher expressed surprise thatthemen had returned to work. Wendel, having noknowledge of this, advised Lasher that he would callHelfand and get back to Lasher.22On April 13, 1972, the Regional Director took actionwith respect to the pending charge in Case 29-CA-2717. Acomplaintwas issued based upon Helfand's alleged"promises of benefits" and "direct dealing" with employ-ees concerning Blue Cross-Blue Shield in December 1971.However, the assertions based upon alleged surfacebargaining and the discharge of Brathwaite were dismissed,by letter, over the signature of the Regional Director,stating in material part:The investigation failed to establish that DeblinManufacturing Corporation refused to bargain in goodfaith with your organization concerning the terms andprovisions of a collective bargaining agreement, nor didthe investigation establish that the Company dis-chargedWinston Brathwaite because of his activitieson behalf of your organization. Rather the evidencetends to show that the Company engaged in good faithbargaining and that the failure to reach an agreementto date has been the result of several circumstances,including theCompany's inability to meet yourdemands because of its financial position and yourinsistencethat the Company agree to accept theUnion's increased welfare and pension plan proposal.The evidence further tends to show that Brathwaite'sterminationresulted from insubordination toward theCompany foreman. I am therefore refusing to issue acomplaint with respect to the allegations of overall badfaithbargaining and discriminatory discharge. Theremaining allegations of the charge are being processedfurther.union demand had occurred,there would be a departure from the Union'spolicy ofno discrimination and a reduction in costs to the employercovering a portion of the bargaining unit involved here I deem it unlikely,considering the balance of the record that this type of concession was made.It follows that I discredit Lasher's testimony that the meeting closed withthe Company agreeing to consider the 9 percent proposal and to telephonehim subsequently I note additionally that Lasher's testimony as to any suchagreement is inconsistent with the account reported by him in his pretrialaffidavit22 1 discredit Lasher's testimony as to the existence of an earliertelephone conversationon April 5,as well as his testimony that in the coursethereofWendel made a reduced offer of a 3-year contract,with a total costof 7 percent,or 2 3 percent annually Wendel denies any such reduction inthe Company's offer, and based upon demeanor,and my basic dissatisfac-tionwith Lasher's testimony generally, I find Wendel the more reliablewitness For like reasons,Ialso discredit Lasher's testimony that any suchoffer was communicated to the employees,and that Wendel informed himthat the former would engage in no further meetings before the hearing inCase29-CA-2717.Thisdismissal was never appealed by the Union.On that same date,the three and only former supportersof the strike,Honey,Brathwaite,and Walker,presentedtheCompany,awritten revocation of their checkoffauthorizations.On April18,adecertificationpetition inCase29-RD-137was filed with a declaration of intent todisaffiliate signed by all three of the above employees.Thereafter,and pursuant to telephone requests byLasher,Wendel agreed to meet with him in the office oftheUnion's attorney,Stephen Sturm. Sturm,Lasher, andWendel were the only persons present.Sturm did nottestify and a conflict exists between Lasher and Wendel asto the content of this meeting.Based on resolutions ofcredibilityheretoforemade and my assessment of theprobabilities,my findings of this meeting are based onsegments,but not the entirety of the testimony of eitherLasher or Wendel.Thus,I find that at this meeting Wendeladvised the Union that employees abandoned the strikebecause of the Union's bargaining tactics,and adamantposition on welfare and pension.Lasher offered at thismeeting to accept the Company's proposal(I find this to bethe 5.5 percent 3-year package),and Wendel informedLasher that he would check with Helfand and let himknow.23 In my opinion,thiswas the last meeting in whichany bargaining took place.Subsequently,Lasher succeeded in reaching Wendel bytelephoneon April 30.Wendel at that time stated that nosettlement could be made on the basis discussed at theApril 20 meeting and that the Company would not sign acontract with the Union,and that there would be nofurther meetings.24On May 18, 1972,at the hearing in Case 29-CA-2717,Lasher again requested a meeting ofWendel,whoindicated that there would be no further negotiations.25On August 1, 1972, Lasher sent Respondent a letterstating as follows:Pursuant to our rights as outlined in the decision andorder of N.L.R.B. datedJuly 7,1972, we hereby requesta meeting with you as soon as possible to sign the laboragreement which terms and conditions we agreed towith your attorney, G. Wendel,on April 20, 1972.26Thereafter,Wendel agreedto a meetingwith Sturm andLasher on August 31. Helfand also attended. According to23AlthoughIam satisfied and find that though Lasher knew thedecertification petition had been filed,there is no evidence or reasonablebasis for finding thatWendel, onthis date,had knowledge thereof24Based upon the credited testimony of Lasher, which is notcontradict-ed directlyand, furthermore,that such a telephone contact was made isentirely probablewhen considered in the light of my findings as tothe April20 meeting25That hearingwas adjourned pursuant to settlement discussions, andon May 19, aformal settlement stipulation was executedby the parties withrespect tothe complaint The stipulation was made thesubject ofa decisionand order of theBoard on June7, 1972. anda notice was postedby Deblinpursuant thereto onJuly 17, 1972 OnSeptember12, 1972,the United StatesCourt of Appealsfor the SecondCircuitenforced said order of the BoardOn October 2. 1972, compliancebeing achieved pursuant to the settlement,the Regional Directorclosed Case 29-CA-271726Lasher's reference to an agreement having been reachedon April 20 isamysterytome Under no version of the testimony presented here.including thatof Lasher,was there any indication that a formal orinformal accordhad at any time been reached 398DECISIONSOF NATIONALLABOR RELATIONS BOARDthe credited testimcny of Wendel, his assent to thismeeting was a courtesy to Lasher, with whom he had ahistory of dealings in labor management matters elsewhere.Lasher, at this meeting, made a strong appeal that acontract be signed Lased on the April 20 proposal of theUnion in view of the parties' long bargaining history.Lasher was informed by Wendel that the Union no longerrepresented the employees, and, accordingly, that therewould be no contract.27On September 14, 1972, the charge in the instantproceeding was filed, and on November 30, 1972, theRegionalDirector issued the complaint on which thepresent action is based. On November 30, 1972, theRegional Director administratively dismissed the decertifi-cation petition in Case 29-RD-137, on the ground that theproceeding and settlement agreement in Case 29-CA-2717precluded a question concerning representation at the timethepetitionwas filed.A timely appeal was filed byPetitioner Bill Honey with the NLRB in Washington, D.C.,challenging the latter action by the Regional Director. OnApril, 17, 1973, the Board denied the appeal, stating:Having duly considered the Petitioner's appeal of theRegional Director's dismissal of the instant petition theBoard concluded that, as an 8(a)(1) and (5) complaintissuedNovember 30, 1972, in Case 29-CA-3505,alleginginter alitthat since April 5, 1972, the Employerhad bargained is bad faith with no intention to enterinto any final or binding contract and as such allegedconduct antedated the filing, April 18, 1972, of theinstant petition, the Regional Director's dismissal ofthe petition is affirmed.The Board's action with respect to the appeal is notwithout significance; for, in altering the basis for dismissalof the decertification petition, from that offered by theRegional Director, the Board has left open the question ofwhether the charges filed in Case 29-CA-2717, and theultimate disposition thereof, blocked both the decertifica-tion activity as of April 18, 1972, and the employer'sreliance thereon as a basis for its subsequent refusal tobargain with the Union.C.Conclusions1.Preliminary statementUltimately at stake in this proceeding is whether aremedial order, which would require further good-faith27Based upon a composite of credited portions of the testimony ofLasher, Helfand, and Wendel28 It is true that the Regional Director,with subsequent Board approval,indismissing the instant petition,ruled that no question concerningrepresentation could be raised at the time that said petition was filedHowever, the Regional Director's decision was based on the proceedingsgrowing out of the settled allegation in Case 29-CA-2717.The Board, inaffirming that dismissal,avoided reliance upon that closed case, but insteadcited the instant complaint as precluding further processing of thedecertificationpetition.Although Ishall consider the impact of Case29-CA-2717 upon the issue of good-faith doubt below,it follows from theBoard's action that, in its view,the present complaint constituted a clearimpediment to the raising of a question concerning representation at thetime the decertification petition was filed.This, however,is not a completeor final answer to Respondent's reliance uponTelaurograph,supra,in thiscase. In this connection, it is noted that the decertification petition was filed,bargaining for a reasonable period oftime,should notissue.As will beseen,infra,this turns upon whether the 6months of fruitless collective bargaining, the employeedecertification activity, and the Union's lossof majoritywere attributable to or a possible byproduct of misconductwhich the General Counsel seeks to attribute to Respon-dent.In considering the facts,Iam satisfiedand find thatRespondent, commencing on April 30, 1972, and at alltimes subsequent thereto, declined to participate in furthercontract negotiations with the Union. However, at thattime,a decertification petition was pending, and I amfurtherpersuaded that the employer possessed facts,which, at the very least, furnished a reasonable basis forbelieving that the Union had lost its majority. Thus, as ofApril 12, 1972, there were five employees in the appropri-atebargaining unit, including Honey, Brathwaite, andWalker, the only three who supported the strike for itsduration. It will be recalled that all three abandoned thestrikeand returned to work that day. The other twoworkers then in Respondent's employ at no time partici-pated in theunion-sponsored strike, but continued to workduring the course thereof. On April 13, Honey, Brathwaite,and Walker notified Respondent of their desire to revoketheir checkoff authorizations. On April 18, the decertifica-tion petition was filed, which remained in a viable statebefore the Regional Directoruntil afterissuance of theinstant complaint.On or about April 18, Bill Honeypresented a document to Helfand, containing the signa-tures of Honey, Brathwaite, and Walker, stating that theydid not wish to be represented by the Union, or any otherlabor organization. On this basis, I reject the GeneralCounsel's contention that the recordfailsto support theRespondent's claim that it ceased bargaining with theUnion on the basis of objective considerations furnishing adoubt of the Union's majority status.Concerning, the decertification petition, I note that inTelautograph Corporation,199 NLRB 892, the Board, ineffect, held that a decertification petition, supported by anadequate showing of interest, which raises a real questionconcerning representation standing alone may provide adefense to an employer's refusal to participate in furthercontractnegotiations.28In addition, it is settled Board policy that an employermay decline to recognize and engage in further bargainingwith an incumbent representative where, as here, it can beand bargaining was curtailed prior tothe filing of the charges on which theinstant complaintisbasedTherefore,if the instant complaint fails toestablisha possibleconnection between employer misconductand employ-ee defections,itmustbe concludedthatRespondent was nonethelessjustified in refusing to bargainon thebasis of the then pendingdecertificationpetitionAny otherresult would fail to givefull interplay tothe rightsand obligations defined in theAct Anonmeritonous unfair laborpractice complaint should not serve to vitiate uncoerced decertificationactivity andimpose a bargaining relationship on unwillingemployees solelyon the basis of technicalproceduralconcepts which require automaticdismissal of a decertification petition upon issuance of an 8(a)(5) complaint.Should such complaint ultimately be dismissed,all value in the proceduralrule whichdictated dismissal of the decertification petition will have beenexhausted,and statutory policies may only bevindicatedby viewing saidpetition as raising a question concerning representationnunc protune DEBLIN MANUFACTURING CORPORATION399shown that objective facts provided a reasonable basis forbelieving that the union had lost its majority.29Although I am persuaded that the decertificationpetition,30 considered alone or in conjunction with theother objective evidence of loss of majority,tendstosupport the legitimacy of the Respondent's discontinuanceof bargaining on April 30, it is also a matter of settledBoard authority that a defense so grounded is unavailablewhere the employer has engaged in misconduct tending todissipate the union's majority and thereby induce said lossof majority.31The General Counsel views this as just such a case. Indoing so, he argues that the withdrawal of recognition andcurtailment of bargaining occurred against a backgroundof contract negotiations, in the course of which Respon-dent bargained in bad faith and with no intention ofreaching agreement. In addition,itisargued, that anydefense based upon a doubt of majority is unavailable,since theRespondent ceased bargaining during thependency of the charge in Case 29-CA-2717. Thus, thereare two possible grounds for rejecting the Respondent'sgood-faith doubt: (1) the bad-faith issue, which is allegedas an 8(a)(5) violation in this case, and (2) the fact thatRespondent terminated bargaining while an outstandingunfair labor practice charge was unremedied. Apart fromthe foregoing, which I shall consider below, I find thatRespondent's defense, in all other respects, is substantiatedby this record.2.The alleged bargaining in bad faithInmy opinion, the record does not substantiate theallegationsin the complaint that Respondent, since April 5,1972, bargained in bad faith and with no intention ofreachingagreement.Indeed, I am satisfied that at all timesbetween September 24, 1971, and April 30, 1972, Respon-dent's conduct at the bargaining table was consistent withits obligation to bargain in good faith 32The contract negotiations, under scrutiny here, whichproved fruitless, took place against a bargaining history of29 Seee g.United States Gypsum Company,157NLRB 652, 655,Laystrom Manufacturing Co,151 NLRB 1482,1484 enforcement denied onother grounds359 F.2d 799 (C A. 7, 1966).30FollowingTelautograph, supra,theBoard inNationalCash RegisterCompany,201NLRB 1034,distinguished the former in holding that adecertification petition furnished no defense to a refusal to bargain wherethe employer had inspired the filing of such a petition In the instant case,the record shows that the petition was filedvoluntarily by the employeesand without encouragement of the Respondent.31Celanese Corporation of America95 NLRB 664, 673,Plastiline, Inc,190 NLRB 365, ALJD,General Motors Acceptance Corporation,196 NLRB137, andcases cited at In 8 therein32My analysis of thesurface bargaining allegation is made inthe posturemost favorable to the GeneralCounsel andconstitutes a reviewde novoofthe entire course of bargaining, without regard for Section 10(b) and the factthat the Regional Directoron April 13,1972, dismissed a charge based onthe sametheory.Althoughundermy disposition of the case it isunnecessary for me to reach Respondent's contention regardingJeffersonChemical, supra,Iwould note that,as I interpret that decision,it, at best, hasonly limited value here Involvedtherewasa summary dismissal of asurface bargaining allegation without a hearing, where the complaint wasbased entirelyon facts predating an earlier 8(aX5) case involving the sameparties.In that earlier proceeding the general counsel at the hearingdisclaimed any assertion that the respondent had engaged in surfacebargaining.A divided Board upheld the administrative law judge's grant ofsummary judgment based on his ruling that the General Counsel wassome 15 years. There is no evidence of union animus.However. Respondent's strong aversion to the Union'seconomic demands is plainly evident. In this latter regard,Respondent's plea of inability to pay was received by theUnion with apparent disinterest. The Union at no time laidserious challenge to this assertion, nor did it avail itself ofRespondent's books and records to investigate whether ornot the economic representations of Respondent hadfoundation. This is understandable, however, for basicallytheUnion's position was dictated by considerations farbeyond this small bargainingunit.Thus, the Union was thesponsor of industrywide welfare and pension trustscovering employees of about 60 other employers. Thesetrusts were governed by documents, not subject to separatenegotiationswith each of the participating employees.With respect to the welfare program, prior to thecommencement of the negotiations involved here, changeshad been made in the governing declaration of trust whichprovided for broader coverages and benefits and hencegreater costs. It is the sense of Lasher's testimony andshould be obvious in any event that the solidarity ofemployer participation and the financial integrity of theplan depended on the equality of the level of contributionsnegotiated by the Union with all employers, including theRespondent. The foregoing supplies the explanation for therigidity in the Union's demands for a 7 percent increase inwelfare and I percent in pension contributions, whichcredible evidence shows to have been insisted uponwithout significantmoderation from September 1971 toApril 20, 1972.33It is true that the Company moved very little from its 5.5percent package. However, the failure to make a conces-sion or counterproposal, though possibly indicative of badfaith, is not in all cases to be branded with such aconstruction.34The Union's demands for pension andwelfare represented an increase of 8 percent in hourlypayroll cost alone, even before wages were considered. Ihave no reason to doubt Respondent's declared inability tofinance such an increase. In the face of the intransigence ofthe Union, no suspicion is aroused by Respondent's failureprecluded from litigating that same issue in a subsequent proceeding wherebased entirelyupon facts available at thetime ofthe hearing in the earliercaseUnlikeJefferson Chemical,the surface bargaining charge in the instantcomplaint rests upon alleged factswhich postdatedismissal of the portionof theearlier charge involving that sametheory Therefore,the pleadings inthis case make out a cause of action, and whether an unfair labor practiceoccurred can onlybe ascertaineduponfull trial on the merits.In thesecircumstances, summarydismissal pursuanttoJefferson Chemicalwould beinappropriateHowever, as will be seen,infra,In 36,this does not meanthat said decisionis totallyinapposite to the issues presented here.33 In his brief the General Counsel argues that since the welfare andpension funds were a percentage of wages, each timethe Unionreduced itswage demands,there was a concomitant reduction in its position on welfareand pension From a total cost standpoint,thismaybe true,but I do notview it as indicative of union flexibility on the basic issue in thenegotiations,for I do notregard the wage question as contributingsubstantiallyto the breakdown in negotiations.From the record it is myfeeling that,independent of the welfare and pension issue a settlement couldbe achieved on a wage increase within the phase II guidelines.Perhaps,Lasher'sunderstanding that this was so, is an explanationas to whyLasher'stestimony is devoidof anyreference to this asserted reduction inwelfare and pension demandsby the Unionwhich the General Counsel forthe first time argues in his brief34 SeeWebsterOutdoorAdvertisingCompany,170NLRB 1395,1396-97. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDto take the initiative and make what would then haveappeared to have been futile concessions, solely to narrowthe gulf between the parties' respective positions.35 I readnothing into Respondent's stance on economic mattersother then an intent on its part to reach an accordcompatible with its financial situation.The only other credited evidence that could be construedas bearing adversely upon Respondent's state of mindconsists of (1) the various statements by Helfand to theeffect that acceptance of the Union's demands wouldrequire a termination of operations, (2) the letter ofJanuary 28, 1972, in which Respondent stated that itplanned to terminate operations inMarch, (3) theDecember 1971 meeting with the employees that was thesubject of the settled complaint in Case 29-CA-2717, and(4) the fact that at a bargainingsessionof February 27,1972,Helfand said he was only there to listen to theUnion's proposals.As to (4) above, Helfand indicated to the Union at theFebruary 27, 1972, meeting that this position was taken onadvice of counsel in view of the 8(a)(5) charge that hadbeen filed by the Union some 3 weeks earlier. Althoughsuch a posture at the bargaining table is hardly compatiblewith good-faith bargaining, the statement in question waspredicated upon the absence of Respondent's counselwhile a charge of overall bad faith was pending, waslimited to a single meeting, and stands as an isolatedincident when considered in the context of the remainingbargainingsessions. I am unwilling to find that this single,isolated expression raises a suspicion as to the bonafides ofRespondent's conduct during the entire course of negotia-tions.Ido note, however, that the various references to apossible closedown if the Union should not soften itsdemands, though perfectly lawful expressions, may beviewed as questionable when considered with the letter ofJanuary 28, 1972, in which Respondent informed theUnion that a shutdown was imminent. Although Respon-dent, at the hearing, offered an explanation for this letter,which tended to soften its punch considerably, there is notestimony that this was ever communicated to the Union.The letter itself was likely to exacerbate feelings, as it did,and for reasons not apparent from the record, Helfandchose not to allay these feelings. However, at worst I viewthis entire matter as a tactical maneuver, which had littlebearing on what subsequently transpired. The partiescontinued to meet and discuss the issues, though their,positions were not altered materially at any time prior tothe employees' repudiation of the Union in April 1972.Although, Respondent's conduct in this regard, is not to becondoned, it is my view that the closedown letter was adevice to achieve agreement rather than to defeat such aresult, and that neither standing alone, nor considered inas See, e g.,Memorial Consultants, Inc,153 NLRB 1, 15.36 1 would also note that,apart from Respondent's repudiation ofbargaining on and after April 30, 1972, there is absolutely no credibleevidence putting in question Respondent'sgood faith following April 5,1972, the date alleged in the complaint as the starting point for the surfacebargaining allegation herein Since I have found that Respondent's April 30cessation of bargaining was based upon a legitimate doubt of majonty, thataction standing alone can only be viewed as perfectly legitimateAlternatively, therefore, while I have found that the credible evidence dealtwith above does not bear adversely upon the Respondent's state of mind asconjunction with other aspects of Respondent's conduct atthe bargaining table, could this preclude the otherwiselegitimatesuspension of bargaining that subsequentlyoccurred in the face of Respondent's good-faith doubt ofmajority. -Ifthere is a single factor that points to seriousimpropriety in Respondent's actions during the course ofthe negotiations, it isthe meetingwith employees conduct-ed by Helfand in December 1971. Helfand then proposedto the employees Blue Cross-Blue Shield in lieu of theUnion's welfare program, coupled with an indication that ahigherwage increase could then be afforded, and astatement by Helfand that under such arrangement theemployees would not need the Union. Under normalcircumstances, an incident of direct dealing such as thiswould provide strong evidence of a disposition on the partof an employer to avoid reachingagreement.However,here again, when considered in the light of the subsequentbargaining,and particularly the Union's position onwelfare and pension, I am unwilling to find that anyimplications stemming from thatmeetinglingered beyondDecember 1971, or that on the basis thereof, Respondentmust be branded with a conclusion that it engaged insurface bargaining throughout, and at no time intended toreach agreement.In sum,it ismy conclusion that the allegations in thecomplaint that Respondent bargained in bad faith andwith no intention of reachingagreementare not substanti-ated by the record. The matters related above, neitherindividually nor collectively, indicate that the ultimatewithdrawal of recognition occurred against a backgroundof bad-faith bargaining on Respondent's part. According-ly,Respondent was not precluded, by virtue of its conductat the bargaining table, from asserting either the decertifi-cation petition, or a good-faith doubt of majority as a barto further negotiations.363.Case 29-CA-2717 andthe good-faith defenseAs heretofore indicated at the time the decertificationpetition was filed and when Respondent repudiated anyobligation to bargain further with the Union, the complaintwas pending in Case 29-CA-2717. That complaint wasbased solely upon Helfand's meeting with employees inDecember 1971 and alleged that, in the course thereof,Respondent unlawfully promised benefits and engaged indirect dealing with the employees.The General Counsel argues that Respondent was notfree to assert a good-faith doubt as a justification for thecurtailment of bargaining during the pendency of that case.The General Counsel is substantively correct in observingreflected by its conduct at and awayfrom the bargaining tableprior to April5, 1972, it wouldseemthatJefferson Chemical, supra,quite independently ofmy analysisof the earlierevents, would bar a finding of surfacebargainingduring that period It would seemthat if,as inJefferson Chemical,theGeneral Counsel is estopped fromlitigatinga surface bargaining chargewhere based entirely onfacts predating his refusal to litigatesuch a theoryduring an earlier 8(aX5) proceeding,a like result wouldfollowwhere ashere, the only evidence of badfaith predates the RegionalDirector'sdismissal of an earlier surface bargaining charge DEBLIN MANUFACTURING CORPORATION401that a good-faith doubt normally may only be raised in acontext free of unfair labor practices.37 However, it isnoted that, considering the ultimate disposition of Case29-CA-2717, and the nature of the Regional Director'ssubsequent action i_-i proceeding with the instant case, theGeneral Counsel's present contentions relative to Case29-CA-2717 arise in a somewhat unusual, if not totallydefective, context. For the unfair labor practice alleged inthe complaint in Case 29-CA-2717 has never been thesubject of a finding by either an administrative law judgeor the Board. Instead, as it will be recalled, the issueinvolved there was the subject of a formal settlementstipulation executec onMay 18, 1972. That settlementstipulation contained a clause stating: "It is understoodthat the signing of this stipulation by Respondent does notconstitute an admission that it has violated the Act." Inaddition absent from said stipulation is any affirmativeprovision requiringRespondent to engage in furtherbargainingwith the Union. Although on its face thesettlement stipulation appears to be a final disposition ofCase 29-CA-2717,38 the Regional Director, on issuing thecomplaint now before me elected not to set aside thesettlement agreemer t, so as to permit litigation of theunfair labor practice issue resolved thereby. Accordingly,theGeneral Counsel, under the contention now beingconsidered, is asking me to find an unfair labor practicenot alleged in the instant complaint, but which is thesubject of another charge, in another case, and under asettled complaint, in which the settlement has not been setaside.Although, I am somewhat troubled by the technicalconsequences of such procedures. disregarding them, I amnonetheless satisfied that application of Board law to thepresent facts requires rejection of the General Counsel'scontention and I shall treat this issue on the merits.39Thus, assuming, without deciding, that theissue isproperly before me. I find that the evidence herein fullysubstantiates the unfair labor practice alleged in thecomplaint in Case 29-CA-2717. However, this does notend the inquiry. To sustain the General Counsel's presentcontention, and hold that Respondent was not free toassert agood faith doubt, would require an affirmativebargaining order, calculated to assure additional bargain-ing and ultimate agreement on a new contract which couldbar an election for its duration. Recognizing the effect ofsuch relief, and its impact upon employee choice, theBoard has sought to avoid the issuance of such order, ifbased strictly on technical grounds, and where such reliefwould result in continued imposition of a bargainingrepresentative on an unwilling majority, whose defection inno sense related to the prior unfair labor practice.Therefore, the Board, over the years, has declined to regardthe rule precluding employers from asserting a good-faithdoubt in a context of unfair labor practices as "an absoluteprohibition." 40 Thisis soeven where the prior unfair laborpractice is unremedied at the time that recognition iswithdrawn.4iIn my opinion, this is a case in which statutory policieswould not be furthered by an overriding of employeechoice in the interest of remedying a prior unfair laborpractice.As I view the facts in Case 29-CA-2717, theDecember 1971 meeting was an isolated event, having onlytheslightestbearing on the bargaining immediatelythereafter and being of absolutely no consequence to theultimate result in the negotiations. The employees, at thatmeeting, rejected Helfand's proposals, and their subse-quent actions negate any assumption that their support oftheUnion was shaken in consequence of this incident.Indeed, their vocal support of the Union as they communi-cated it to Helfand, in rejecting his offers, was translatedinto positive action some 6 weeks later when, in support ofthe Union's demands, the employees elected to strike. Thatstrikecontinued for 3 months, and was ultimatelyabandoned by the employees because of their dissatisfac-tion with the Union's bargaining strategy and the Union'sdealings with certain strikers.42 There is neither a showingnor basis for inferring that any other considerationscontributed to the cessation of the strike, the decertifica-tionactivity,and the employees withdrawal from theUnion. Furthermore, aside from the December meeting,Respondent engaged in no other unfair labor practices, noother contacts pertaining to the bargaining were made withemployees, and the proposals made by Helfand at theDecember meeting were never implemented. Thereafter,Respondent continued to bargain in good faith and metwith the Union on nine separate occasions. The inability toreach agreement despite Respondent's good faith duringnegotiations, in my judgment, was the major, underlyingfactor leading to the Union's loss of majority, a result inwhich the Union was at least equally culpable.In these circumstances, I am convinced and find that anyunfair labor practice growing out of Helfand's meeting37See, e g,I eking Lithographers, Inc,184 NLRB 139.38On October 2, 1972, almost 2 months prior to issuance of thecomplaint in the instant case and while the charge herein was pending in theRegion,Respondent was notifiedby theRegional Office that it hadcomplied with the terms of the settlementin Case 29-C 4-2717ipInotethat, though not referred to by the General Counsel in his brief,the settlement stipulation also contained a statement that. "It is furtherunderstood and agreed that the evidence relating to the issues settled hereinmay be adduced in evidence in any subsequent proceeding before the Boardconcerning or related to the issues involved herein."Inmy opinion, that clause simply provides for the admissibility ofevidence in a subsequent proceeding and does no more It furnishes noconvincing explanation for the Regional Director's failure to adopt theorthodox procedures for a repudiation of the finality of settlementagreements,so as to allow the content thereof to he litigated as an unfairlabor practice in a subsequent proceeding40Colonial Manor Convalescent &NursingCenter, a Division of La GrangeLand Corporation,188 NLRB 861.ii.MissionManufacturingCo,128NLRB 275,Midwestern Instruments,Inc,133NLRB1132,CfC &C PlywoodCorp,163NLRB 102242For example.William Honey,the union steward who, along withLasher, attended all bargaining sessions before and during the strike,crediblytestified that during the strike he began to change his mind abouttheUnion. In explaining this, Honey referred to a statementby UnionPresidentWeisler at the meeting of January 30 to the effect that the Unionwould have to have the increase in pension and welfare contributions andthatWeisler "didn'tcare what the men settled for otherwise;"as well as asimilar remark made by International Representative Altman. at a meetingin late March Honey also referred to an agreement he had with the Unionthat was not kept Thus, without contradiction.Honey testified that Lasheragreed to make mortgage payments on Honeys home during the strike Onesuch payment was made by Lasher,but onApril 12, 1972,Honey wasinformed that foreclosure proceedings had been instituted against his homefor nonpayment.Honey informed the other strikers of this, and all agreed toattempt to get iheirlobs hack 402DECISIONSOF NATIONALLABOR RELATIONS BOARDwith employees in December 1971 did not have ameaningful impact on the Union's status, nor did it causethe employees'disaffection from the Union or bearadversely upon the parties efforts to reach an agreement.Such being the case,the Board's remedial authority mustyield to therightof employees to reject a representativewith whichtheyhave become dissatisfied.Accordingly, Ireject,as without ment,the General Counsel's contentionthat the settled unfair labor practice in Case 29-CA-2717precluded Respondent's repudiation of bargaining eitheron the basis of the decertification petition or the facts itpossessed establishing a reasonable basis for a belief thatthe Union had lost its majority.4.SummaryIt ismy conclusion that the allegations of the complaintas to surface bargaining are not substantiated by therecord, and that Respondent's terminationof bargaining inlate April 1972 was based upon the pending decertificationpetitionand objective facts tending to establish theUnion's lossof majority. Accordingly, it being my opinionthat this good-faith doubt was not causally related to anyimproper or unlawful conduct attributable to Respondent,Ishall recommend dismissal of the complaint in itsentirety.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Deblin Manufacturing Corporation is, and has beenatalltimesmaterial herein,an employer within themeaning of Section 2(3) of the Act,engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union,Local 28A,Metal Production andNoveltyWorkers'Union,International Brotherhood ofPainters and Allied Trades,AFL-CIO,is,and at all timesmaterial has been,a labor organization within the meaningof Section 2(5) of the Act.3.As found above, Respondent has not bargained inbad faith without intention of reaching agreement on andafter April5, 1972,has not engaged in an unlawful refusaltobargain by withholding recognition and refusing tobargain further with the Union on and afterApril 30, 1972,and has not engaged in unlawful conduct designed todestroy the Union'smajority status among employees inthe appropriate unit.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record herein,and pursuant toSection 10(c)of the Act,Ihereby issue the followingrecommended:ORDER43The complaint is hereby dismissedin its entirety.43 In the event no exceptions are filed as provided by Sec 102.46 of the102 48 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board,the findings,its findings,conclusions,and Order,and all objections thereto shall beconclusions,and recommended Order herein shall,as provided in Sec.deemed waived for all purposes.